Toni Tengeres v. State of Maryland
No. 42, September Term 2020



Criminal Procedure – Appeal from District Court to Circuit Court – Absence of
Defendant – Dismissal and Reinstatement of Appeal. A defendant who is convicted of
criminal charges in the District Court may appeal to a circuit court for a trial de novo. If
the defendant fails to appear for a proceeding in the circuit court and the court then
dismisses the appeal under Maryland Rule 7-112(f) for failure to appear, the appeal may
be reinstated for good cause if the defendant files a timely motion to reinstate. The decision
whether to reinstate an appeal is addressed to the discretion of the circuit court, which is to
consider the totality of the circumstances and apply the standard of good cause liberally to
favor reinstatement of appeals.


Criminal Procedure – Appeal from District Court to Circuit Court – Good Cause for
Reinstatement of Appeal. A defendant who had been convicted in the District Court
timely appealed her conviction to the circuit court for a trial de novo. That trial was
postponed in part due to the Covid-19 pandemic. A status hearing was held to re-schedule
her case in anticipation of the resumption of normal court operations. The defendant failed
to appear, and the circuit court dismissed the appeal. Given the totality of the
circumstances, there was good cause to reinstate her appeal. It was undisputed that the
defendant wished to pursue the appeal, that she had not received actual notice of the hearing
until the day of the hearing, and that she had no immediate options that day for care of her
young child and for transportation to the courthouse. In addition, the sole purpose of such
status hearings was to determine which defendants wished to proceed to trial after the
courts re-opened; a defendant could be excused from attending such a hearing by filing a
one-page form with the court indicating an intention to proceed to trial.
Circuit Court for Washington County
Case No. C-21-CR-20-000012
Argument: February 5, 2021
                                                                                         IN THE COURT OF APPEALS
                                                                                              OF MARYLAND

                                                                                                   No. 42

                                                                                            September Term, 2020



                                                                                               TONI TENGERES

                                                                                                      V.

                                                                                             STATE OF MARYLAND

                                                                                   _____________________________________

                                                                                                   Barbera, C.J.,
                                                                                                   McDonald
                                                                                                   Watts
                                                                                                   Hotten
                                                                                                   Getty
                                                                                                   Booth
                                                                                                   Biran,

                                                                                                     JJ.

                                                                                   ______________________________________

                                                                                            Opinion by McDonald, J.
                                                                                   ______________________________________

                                                                                             Filed: June 17, 2021


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                       2021-06-17 12:06-04:00




Suzanne C. Johnson, Clerk
       Maryland has a two-tier trial court system for certain criminal offenses. Under that

system, a defendant convicted in the District Court may appeal to the appropriate circuit

court for a trial de novo. The defendant’s failure to appear for the trial or other proceeding

in the circuit court will result in dismissal of the appeal, unless the court grants a request

to postpone that proceeding. If an appeal is dismissed because the defendant fails to appear,

the defendant may move to reinstate the appeal. Such a motion is to be granted if there is

“good cause” – a standard that past cases have held should be liberally applied.

       Petitioner Toni Tengeres was convicted in the District Court in December 2019 for

failing to send her child to school. She appealed that conviction to the Circuit Court for

Washington County, which scheduled her case for a trial de novo. In early 2020, the Covid-

19 pandemic forced the Circuit Court to postpone many criminal cases on its docket,

including Ms. Tengeres’ appeal for a trial de novo.

       In an effort to re-schedule criminal cases delayed by the pandemic, the Circuit Court

held status hearings in each case to assess which would be resolved without a trial and

which needed to be scheduled for a bench or jury trial. Ms. Tengeres did not appear at her

status hearing for reasons not disputed by the State – lack of actual notice until the day of

the status hearing, when she had no immediate options for childcare or transportation to

the courthouse.

       During the status hearing, the Circuit Court denied her counsel’s request for a brief

postponement and, at the request of the State, dismissed her appeal. The court later denied

her motion to reinstate her appeal and her motion to reconsider that denial, both without

explanation.
       This appeal concerns whether the Circuit Court correctly applied the “good cause”

standard when it denied Ms. Tengeres’ motion to reinstate her appeal. For the reasons

discussed below, we hold that it did not, and we reverse and remand the case to the Circuit

Court to reinstate Ms. Tengeres’ appeal.

                                              I

                                       Background

A.     De Novo Appeals from the District Court to Circuit Court in Criminal Cases

       1.     De Novo Appeals in Criminal Cases

       Like several other states, Maryland has a two-tiered trial court system with respect

to certain criminal offenses. See Stone v. State, 344 Md. 97, 104-06 (1996). The District

Court has original jurisdiction of misdemeanor offenses and certain felonies. Maryland

Code, Courts & Judicial Proceedings Article (“CJ”), §§4-301, 4-302. Upon conviction of

such an offense in the District Court, a defendant may appeal to the circuit court, where the

defendant is entitled to have a trial de novo. CJ §12-401(b)(2), (f); see Oku v. State, 433

Md. 582, 589-93 (2013).

       This Court has adopted rules governing appeals from the District Court to a circuit

court. Maryland Rules 7-100 et seq. Rule 7-112 outlines the procedures for an appeal to

a circuit court for a trial de novo. Pertinent to this case, section (f) of that rule governs

dismissal and reinstatement of such an appeal.

       2.     Dismissal and Reinstatement of Appeal When Appellant is Absent

       Rule 7-112(f) provides that an appellant may dismiss an appeal for a trial de novo

at any time. Maryland Rule 7-112(f)(1). In addition, the rule states that “[t]he court shall


                                             2
dismiss an appeal if the appellant fails to appear as required for trial or any other proceeding

on the appeal.” Id.; see also Maryland Rule 7-114(b)(3) (dismissal of an appeal to be heard

de novo is mandatory if appeal is “withdrawn” pursuant to Rule 7-1121). Nonetheless, the

court has discretion to reinstate the appeal upon the filing of a timely motion to reinstate

and a showing of “good cause.” Maryland Rule 7-112(f)(3).

       Cases construing the dismissal and reinstatement provisions of Rule 7-112(f) make

clear that, although the rule appears to make dismissal mandatory whenever an appellant

fails to appear for a proceeding, ultimately dismissal is only appropriate if the appellant’s

absence was willful or voluntary. See Stone, 344 Md. at 106. In addition, a motion to

reinstate an appeal under the rule for good cause is to be liberally granted. See Mobuary

v. State, 435 Md. 417 (2013).

B.     Facts and Proceedings

       1.     Charges and Trial in the District Court

       On August 16, 2019, Ms. Tengeres was charged in the District Court of Maryland

sitting in Washington County with failing to send her then-six-year-old child to his

kindergarten on numerous dates during the 2018-2019 school year, in violation of


       1
        The reference to an appeal being “withdrawn” pursuant to Rule 7-112 is apparently
a holdover cross-reference to an earlier version of Rule 7-112, which used the verb
“withdraw” to refer to an appellant’s decision not to pursue an appeal and which stated that
the appeal was “considered withdrawn” if the appellant failed to appear for a proceeding.
An amendment to the rule adopted in 2007 in accordance with the 157th Report of the
Standing Committee on Rules of Practice and Procedure amended this portion of Rule 7-
112(f) to eliminate the references to “withdrawal” of an appeal in favor of the verb
“dismiss.” See 157th Report of the Standing Committee on Rules of Practice and
Procedure (2006) at 62-63, available at https://perma.cc/3SNU-99SU.



                                               3
Maryland Code, Education Article (“ED”), §7-301.2 At her initial appearance in the

District Court on October 17, 2019, Ms. Tengeres asked for appointment of an attorney.

An assistant public defender was assigned to represent Ms. Tengeres.

       On December 18, 2019, the case came to trial in the District Court. School records

introduced by a school official revealed that Ms. Tengeres’ son had been absent or tardy

without excuse for more than half of the 2018-2019 school year.3 Ms. Tengeres testified

on her own behalf at the trial. Among other things, she said that she and her child had lived

in seven or eight different places during that school year, including a homeless shelter and

various motels. She also stated that she had encountered various transportation issues in

getting her son to school, as her grandmother’s truck was no longer available and the school

was unable to provide transportation for a time. She further testified that she had been

dealing with health issues, for which she was taking medication but not otherwise receiving

treatment.

       In rebuttal testimony, the school official testified that the school system was not

always able to immediately provide bus transportation when the family moved to a new

location, but that school officials would sometimes personally provide transportation and




       2
         A person with legal custody of a child between the ages of 5 and 16 who fails to
ensure that the child attends school or otherwise receives instruction is subject, for a first
offense, to a fine of $50 for each day the child is absent and imprisonment for up to three
days. ED §7-301(e)(2)(i). Enhanced penalties apply for subsequent convictions.
       3
         According to the testimony of the school official, the school records showed that
the child had attended school 79 and one-half days, had been absent without excuse 68 and
one-half days, and had been tardy without excuse 34 days.



                                              4
that there were many occasions on which Ms. Tengeres’ son missed the bus because his

mother did not get him up in time.

       In closing argument, defense counsel conceded that he could not fault the efforts of

school officials to assist Ms. Tengeres in ensuring that her son attended school. He argued,

however, that Ms. Tengeres was “struggling with some really serious fundamental survival

issues here that kept her from getting her kid to school.”

       The District Court found Ms. Tengeres guilty of the charge and sentenced her to

three days in the Washington County Detention Center, all suspended, and placed her on

unsupervised probation for 18 months with special conditions that, among other things, she

ensure that her son attend school regularly.

       2.     Appeal to Circuit Court

       On January 6, 2020, Ms. Tengeres invoked her right to a trial de novo in the Circuit

Court for Washington County by filing a timely appeal. On January 30, 2020, Ms.

Tengeres’ counsel filed a paper in the Circuit Court entering a not guilty plea on her behalf

and asking for a jury trial.

       Postponement of Trial De Novo

       The trial in the Circuit Court was originally scheduled for March 23, 2020, but

defense counsel requested a postponement in early February for personal reasons, and the

court re-scheduled the trial for June 22, 2020. In the interim, the Covid-19 pandemic

arrived in Maryland and many court proceedings, including Ms. Tengeres’ trial, were

suspended or delayed.




                                               5
       Pandemic Postponements and Phased Reopening of Courts

       The Chief Judge of the Court of Appeals issued administrative orders in early 2020

that governed court proceedings during the pandemic emergency and its aftermath and that

instructed the State’s courts how to manage their dockets. Those orders initially postponed

most court proceedings and envisioned a gradual return to normal court proceedings with

precautions as the public health permitted.

       The administrative orders described five phases and the types of court proceedings

that would be conducted during each phase.4 Phase I, which began March 16, 2020,

required the postponement of all but a few categories of matters. Phase II, which began on

June 5, 2020, marked the beginning of the resumption of some court operations, but did

not include criminal trials in the circuit courts. During Phase III, which began on July 20,

2020, circuit courts would hold, among other proceedings, “jury prayer status hearings”

such as the one that generated this appeal, and non-jury trials in criminal cases. During

Phase IV, the courts would open for additional categories of proceedings not pertinent to

this case. In Phase V, scheduled to begin on October 5, 2020, courts would commence full

operations, including jury trials.5


       4
            A summary of the phases and their duration can be found at
https://perma.cc/A6YD-XDYJ. The pertinent administrative order in effect at the time the
Circuit Court scheduled the status hearing in Ms. Tengeres’ case was the Amended
Administrative Order on the Progressive Resumption of Full Function of Judiciary
Operations Previously Restricted Due to the Covid-19 Emergency (June 3, 2020), available
at https://perma.cc/VY5V-7JDQ.
       5
        As a result of a surge in Covid-19 infections during the fall of 2020, the court
system reverted back to Phase II during the period from November 16, 2020 through
November 29, 2020, to Phase III for the period from November 30, 2020 through March


                                              6
       Status Hearings in the Circuit Court

       In the summer of 2020, in an effort to attend to the backlog of criminal cases

consistently with the administrative orders, the Circuit Court planned to hold brief status

hearings in each case in order to schedule future proceedings appropriately. (Certain court

filings and forms also referred to these proceedings as “status conferences.”). A letter on

the letterhead of the Circuit Court administrative judge to “Members of the Criminal Law

Bar” outlined the plan, including the purpose and consequences of a status hearing.6 The

letter explained that status hearings were being scheduled in all criminal cases “that are in

a trial posture.” The evident purpose was to triage cases into three groups: (1) cases in

which a defendant was ready to accept the State’s plea offer and enter a guilty plea or to

accept another disposition offered by the State – a proceeding that could be held during

Phase III; (2) cases in which the defendant desired a bench trial – also a proceeding that

could be held during Phase III – which would be postponed to a date one week after the

status hearing; and (3) cases in which the defendant desired a jury trial, which would be

postponed to a date after October 5, 2020 – the beginning of Phase V, in which jury trials

were to resume.7



14, 2021, and to Phase IV during the period from March 15, 2021 through April 25, 2021,
and has only recently returned to Phase V. However, those later developments do not affect
the issues in this case, which concern events during the initial Phase III of the courts’
reopening.
       6
        The letter is undated. Ms. Tengeres’ counsel has represented in his brief, and the
State does not dispute, that he received the letter on July 15, 2020 attached to an email.
       7
         As indicated in the text, the process described in the Circuit Court administrative
judge’s letter would include an inquiry into whether a defendant intended to accept a plea


                                              7
       The Circuit Court administrative judge’s letter explained that only counsel and the

defendant would attend the status hearing; witnesses would not be present, except for

victims who had a legal right to attend and who would do so by telephone. Defendants

who had already decided, after consultation with counsel, to reject the State’s plea offer

and to ask for a jury trial were given the option to forgo the status hearing by filing a one-

page form “line” signed by the defendant and counsel that recited those decisions. (That

form was attached to the administrative judge’s letter). The administrative judge’s letter

warned that “[u]nless a completed line is filed, the Defendant’s failure to appear may result

in the issuance of an arrest warrant.”8 The letter did not address appeals from the District




offer from the State or to proceed to trial, presumably to ensure that cases that would be
resolved through pleas would not delay the effort to schedule defendants desiring trials for
as speedy a trial as feasible. While such an inquiry does not on its face involve the court
in the negotiation of a guilty plea, we note that further inquiry into the details of a plea
offer and the parties’ negotiations could lead a court into places it should not go. See Sharp
v. State, 446 Md. 669, 699-701 (2016) (cautioning against trial court involvement in plea
negotiations); see also Brown v. State, 470 Md. 503, 516 n.4 (2020) (noting that judicial
involvement in plea bargaining raises a myriad of issues and is discouraged in many
jurisdictions).
       8
           The relevant parts of the letter read as follows:

       As you are aware, Phase 3 of the Court’s reopening begins on Monday, July
       20. In an effort to get criminal cases that lost their trial dates due to the
       Court’s closure reset properly, the Court is setting in all criminal cases that
       are in a trial posture for a status hearing. These status hearings will be
       occurring in person at the courthouse. . . . At the status hearing, the Defendant
       may elect to enter a plea or other disposition offered by the State, the
       Defendant may elect to be tried by a jury and have his case continued to a
       date after October 5, 2020, or the Defendant may elect to proceed by way of
       a bench trial and have his case continued for a period of one week so that a
       courtroom can be made available and witnesses can brought in to testify.



                                                8
Court for trials de novo separately from criminal cases that originated in the Circuit Court.

The letter concluded with a description of protocols for entering and leaving the courthouse

during the pandemic.

       Status Hearing in Ms. Tengeres’ Appeal

       On June 25, 2020, the Circuit Court scheduled a status hearing in Ms. Tengeres’

appeal for July 20, 2020, at 10 a.m., during the first day of the court’s Phase III reopening.

The notice for the status hearing indicated that any request to postpone the status hearing

was to be addressed to the court pursuant to Rule 2-508. That rule generally provides that,

on motion of a party or on its own initiative, a circuit court may postpone a proceeding “as

justice may require.” Maryland Rule 2-508(a).




       Witnesses will not be present for the status hearings, except for victims of
       crimes that have a legal right to be present. The Court . . . will make every
       effort to have victims appear telephonically to promote social distancing and
       reduce the number of people in the courthouse.

       The Defendant is expected to appear in person unless, after consultation with
       counsel and careful consideration of the Defendant’s options, the Defendant
       determines that he/she wishes to be tried by a jury and intends to reject the
       State’s plea offer thereby making the status hearing unnecessary. If so, the
       Defendant and Defendant’s counsel may complete and sign the attached line
       and submit it to the Court. Once the Court is in receipt of the completed and
       signed line, the Court will cancel the status hearing, excuse the Defendant
       and counsel from appearing at the status hearing, and find good cause to
       continue the case for a jury trial to be set after October 5. Unless a completed
       line is filed, the Defendant’s failure to appear may result in the issuance of
       an arrest warrant.

As is evident, while administrative orders issued by the Chief Judge of the Court of Appeals
generally referred to the phases of Covid-19 related measures by Roman numerals, in other,
less formal, contexts, Arabic numerals have been used to refer to the same phases.


                                              9
       Ms. Tengeres’ defense counsel did not file a line with the court reiterating her

election of a jury trial.9 At the July 20, 2020 status hearing, defense counsel was present,

but Ms. Tengeres was not. In a colloquy with the court, defense counsel alluded to

difficulties locating Ms. Tengeres and said he had reached her only shortly before the status

hearing began. He said that she was unable to get to the courthouse that day, and he asked

for a brief continuance:

       THE COURT:                   So, [defense counsel] did you get a hold of your client
                                    or what?

       [DEFENSE COUNSEL]: Your Honor, I have tried without success in probably
                          the past two weeks to get a hold of my client although I
                          can say that I just spoke to her moments ago. We didn’t
                          have a good number on record for a long time.
                          The long and short of it is, Judge, she will not be able to
                          get here today. She did not get notice. I did specifically
                          ask her about perhaps if we could set this in a relatively
                          – you know, a week [or] so, a relatively short time. I
                          think I now have a good phone number for her. I now
                          have a good address for her. So, if we could set it in
                          again sometime in the near future, I feel confident we
                          could –

       THE COURT:                   You should . . . have had her good address all along.
                                    Not maybe your fault, but hers.

       [DEFENSE COUNSEL]: No, and . . . I can speak to that as well, Your Honor.

       THE COURT:                   All right.




       9
         It seems safe to assume that the jury trial request that defense counsel filed at the
outset of the appeal did not suffice for purposes of this status conference. According to
defense counsel’s brief, such papers are filed in “virtually every case” in which there is an
appeal from the District Court to the Circuit Court for Washington County.



                                             10
       [DEFENSE COUNSEL]: My client . . . has been homeless for a long time. But I
                          now have a place I can get a hold of her. I did attempt
                          before today to do that and unfortunately it didn’t
                          happen until today. So, I’m going to ask that we set this
                          in (unintelligible).

       The State opposed the request for a postponement, arguing that the court lacked

discretion to do anything other than dismiss Ms. Tengeres’ appeal. The prosecutor noted

that, under Maryland Rules 1-321 and 1-324, notice of the status hearing was effective

upon service on counsel10 and, apparently referring to Rule 7-112(f)(1), that the relevant

rule stated that the court “shall dismiss” an appeal if the appellant “does not show up.”

       Without directly addressing the request for a postponement, the Circuit Court agreed

with the State that dismissal was mandatory and dismissed Ms. Tengeres’ appeal as a result

of her absence. However, the court advised defense counsel that Ms. Tengeres could file

a motion to reinstate the appeal, stating that “she has 30 days to … change my mind on it.”

The court was apparently referring to a motion under Rule 7-112(f)(3) to reinstate an

appeal. The case docket and a paper filed under the clerk’s signature indicated that the

appeal had been “withdrawn.”




       10
          Rule 1-324(a) provides that, when a court proceeding is scheduled (other than
when announced on the record during a hearing or trial), the clerk is to send notice of the
scheduled proceeding to parties entitled to receive notice under Rule 1-321. In turn, Rule
1-321(a) provides that, in general, when a party is represented by an attorney in a case,
service of a pleading (other than an original pleading) or paper is to be made upon the
party’s attorney, unless otherwise ordered by the court. As the prosecutor asserted, these
two rules in tandem made notice to Ms. Tengeres’ attorney sufficient to provide notice of
the hearing in compliance with the Maryland Rules.



                                            11
       No one apparently noticed at that time that the only consequence of a defendant’s

failure to appear that had been mentioned in the administrative judge’s letter describing the

status hearing process was the possibility that an arrest warrant would be issued for an

absent defendant.

       Motion to Reinstate

       As invited by the Circuit Court, on August 13, 2020, Ms. Tengeres’ counsel filed a

Motion to Reinstate Appeal. That motion reiterated that Ms. Tengeres herself had not

received prior notice of the status hearing and that defense counsel ultimately had reached

her on the morning of the hearing via a family member. The motion further elaborated

that, when she learned about the status hearing the day of the hearing, Ms. Tengeres could

not appear immediately because she had a young child who would require a caretaker and

because public transportation, her only means of transportation that day, would not have

gotten her to the courthouse in time. Citing case law, the motion argued that reinstatement

of an appeal pursuant to Rule 7-112(f)(3) should be granted liberally and would be

particularly appropriate in Ms. Tengeres’ case as the dismissal was based on her absence

from a status hearing during the Covid-19 pandemic. As an alternative ground, the motion

argued that the status hearing process created by the Circuit Court, insofar as it resulted in

dismissal of an appeal from the District Court for a trial de novo, was unconstitutional as a

violation of a defendant’s due process rights under the State and federal constitutions. The

State did not respond to the motion to reinstate the appeal.




                                             12
       On August 31, 2020, the Circuit Court denied the motion without explanation. Ms.

Tengeres filed a Motion to Reconsider on September 4, 2020, and the court denied it

without explanation a few days later.

       3.     Further Appeal to this Court

       Because this case involves an appeal to the Circuit Court of a final judgment in the

District Court, any further appeal is by a petition for a writ of certiorari to this Court

pursuant to CJ §12-305. Ms. Tengeres filed such a petition, which we granted on

November 20, 2020.

                                              II

                                         Discussion

       Ms. Tengeres has raised two issues in this appeal:

       (1) Whether the Circuit Court abused its discretion in denying Ms. Tengeres’ motion

to reinstate her appeal from the District Court for a trial de novo.

       (2) Whether the Circuit Court violated her due process rights when it dismissed her

appeal for failure to appear at a status hearing.

       For the reasons set forth below, we hold that the Circuit Court abused its discretion

when it denied the motion to reinstate Ms. Tengeres’ appeal, and we remand the case for

the Circuit Court to reinstate that appeal. We do not reach the second question posed by

Ms. Tengeres.

A.     Standard of Review

       We review the denial of a motion to reinstate an appeal pursuant to Rule 7-122(f)(3)

under an abuse of discretion standard. Mobuary, 435 Md. at 436. The abuse of discretion


                                              13
standard “requires a trial judge to use his or her discretion soundly and the record must

reflect the exercise of that discretion.” Id. (quoting Kelly v. State, 392 Md. 511, 531

(2006)). A court abuses its discretion when it acts in an arbitrary or capricious manner or

acts beyond the letter or reason of the law. Id.

B.     Whether Denial of the Motion to Reinstate the Appeal was an Abuse of Discretion

       1.     Was Denial of the Motion to Reinstate an Exercise of Discretion?

       As an initial matter, it is not entirely clear that the Circuit Court actually exercised

discretion when it denied Ms. Tengeres’ motion to reinstate her appeal. As recounted

above, the court accepted the State’s position that it had no discretion under Rule 7-

112(f)(1) to do otherwise than dismiss her appeal because that rule states that the court

“shall dismiss” an appeal when the appellant fails to appear for a proceeding. In advising

defense counsel that Ms. Tengeres had 30 days to file a motion to reinstate, the court

referred to such a motion as an opportunity for her “to change [the court’s] mind on it” – a

comment that could have meant that she had an opportunity to change the court’s mind on

whether it actually had any discretion not to dismiss the appeal. When the court later

denied the motion to reinstate and the motion to reconsider denial of the motion to reinstate,

it provided no explanation for either decision. It was quite possible – and consistent with

the court’s statements and actions – that it mistakenly believed it was compelled, as a matter

of law, to both dismiss the appeal and deny the motion to reinstate it, and never exercised

any discretion in that regard.

       One potential disposition of this appeal would be to remand the case to the Circuit

Court for it to clarify whether it exercised discretion in denying the motion to reinstate; if


                                             14
so, to explain how it came to that decision; and, if not, to reconsider the motion to reinstate

and exercise that discretion in the first instance. However, given the undisputed facts in

the record of this case, the Circuit Court would abuse its discretion if it did not reinstate

the appeal. In the interest of judicial economy and for the reasons stated below, we remand

for the court to reinstate the appeal.

       2.     Was There Good Cause to Reinstate the Appeal?

       As indicated above, determination of the motion to reinstate the appeal turned on

whether there was “good cause shown” for the Circuit Court to take that action. As a

general rule, that standard is to be liberally applied, particularly in a criminal case in which

a defendant/appellant’s absence is not willful or voluntary.

       Mobuary – Good Cause Standard to be Liberally Applied

       In Mobuary, the defendant was convicted of assault charges in the District Court.

He sought a trial de novo in the circuit court but was incarcerated on the day his case was

to be heard. The prosecutor advised the circuit court that she had heard from a corrections

officer that the defendant had refused to be transported to court; the defense attorney

advised that he had been told the same information, but did not otherwise express a position

on the matter. The circuit court dismissed the appeal. After later learning from his client

that the defendant had not refused transportation, defense counsel filed a motion to reinstate

the appeal, and the defendant himself wrote to the court insisting that he wanted to pursue

the appeal. The circuit court denied the motion, and this Court granted a writ of certiorari.

       In its opinion, the Court addressed the standard of “good cause” for reinstatement

of an appeal under Rule 7-112(f)(3). The Court stated that whether an appeal for a trial de


                                              15
novo had been properly dismissed under subsection (f)(1) of Rule 7-112 was a “separate

and distinct question” from whether the circuit court had appropriately exercised its

discretion in later denying a motion to reinstate that appeal under subsection (f)(3) of the

rule. Id. at 435. The standard of “good cause” is to be “liberally construed,” as the history

of that rule reflects the Court’s “intention to increase, rather than decrease, the remedy

available under the rule.” 435 Md. at 437 (internal quotation marks and citation omitted).

       The Court then turned to the question whether the circuit court had abused its

discretion in denying reinstatement of the appeal in that case. Looking to the “totality of

facts and circumstances,” including those that became known after dismissal of the appeal,

the Court noted that there was a “weak basis” for dismissal of the appeal. 435 Md. at 437.

At the very least, the Court stated, there was good cause for a hearing on the motion to

reinstate, at which the defendant’s credibility about his willingness to come to court – and

presumably that of the individuals who had provided contrary information – could be

tested. Id. at 438. Accordingly, the Court vacated the judgment of the circuit court and

remanded the case for a determination of whether there was good cause to reinstate the

appeal. Id. at 442.11

       Stone – An Appellant’s Absence Must be Willful or Voluntary

       Stone also involved an appeal for a trial de novo in a criminal case by an incarcerated

defendant/appellant – in that instance, incarcerated in another state. The defendant had


       11
         The Court also noted that the circuit court had applied the wrong standard, derived
from a different rule, in deciding the motion to reinstate under Rule 7-112(f)(3). 435 Md.
at 438-42.



                                             16
been brought to Maryland under the Interstate Agreement on Detainers (“IAD”)12 and

convicted in the District Court. By the time he appealed that conviction, he had been

returned to the other state. He attempted to invoke his right under the IAD to be brought

to Maryland for his trial de novo in the circuit court. At the appointed time for the circuit

court trial, the defendant was absent; the State advised the court that the absence was

attributable to the defendant’s failure to follow certain formal procedures under the IAD.13

The circuit court treated the appeal as withdrawn and dismissed it. This Court then granted

the defendant’s petition for a writ of certiorari.

       The Court began its analysis by referring to a criminal defendant’s right to be present

at trial. 344 Md. at 106. The Court stated that a defendant’s “right to be present at a trial

de novo cannot be considered waived by non-appearance, that is, withdrawn, when the trial

court has information that the appellant’s failure to appear was neither wilful nor

voluntary.” Id. Conversely, if there is no information before the court explaining the




       12
        For a description of how the Interstate Agreement on Detainers operates, see
Aleman v. State, 469 Md. 397, 403-12 (2020).
       13
          The defendant had been charged with the crime of theft in the District Court but
was incarcerated at that time in Pennsylvania. The defendant invoked his right under the
IAD to be brought to Maryland to resolve the charges against him. He was convicted of
the theft charge in the District Court and, following sentencing, was returned to
Pennsylvania’s custody to continue serving his sentence there. In the meantime, the
defendant noted a timely appeal to the circuit court, which then scheduled a de novo jury
trial on the charges. When the defendant sought to be returned to Maryland again under
the IAD for purposes of the circuit court trial, Pennsylvania declined to do so, apparently
believing that the earlier trial and sentencing in the District Court had resolved the charges.
344 Md. at 100-03.



                                              17
defendant’s absence, the court may properly presume the absence to be voluntary and

consider the appeal withdrawn.14 Id.

       The Court then considered whether the defendant in that case was at fault for his

failure to appear via the IAD. The Court concluded that he was not, as the other state –

which believed that it had already complied with its obligations to Maryland under the IAD

– would not have returned him to Maryland “no matter how diligently he pursued his rights

under the [IAD].” 344 Md. at 113. Having concluded that the defendant’s absence was

not willful or voluntary, the Court held that the circuit court erred when it dismissed his

appeal. Id. at 114.

       Summary

       The rules and case law suggest the following approach in an appeal in a criminal

case from the District Court for a trial de novo in the circuit court. A circuit court

confronted with the absence of the defendant/appellant, and no explanation for that

absence, may assume, as indicated in Stone, that the absence is willful or voluntary and

dismiss the appeal pursuant to Rule 7-112(f)(1). On the other hand, if the court is presented

with information that could amount to good cause for the absence and with a request for a

postponement, the court should ordinarily grant a continuance in order to assess the merits

of that information. If the court is ultimately not satisfied that there is good cause for the



       14
         At the time of the decision in Stone, the rule provided that an appeal was
“considered withdrawn” if an appellant failed to appear for a proceeding and that, upon
such withdrawal, the circuit court was to dismiss the appeal. Maryland Rule 7-112(d)
(1996). See footnote 1 above.



                                             18
absence, the appeal may be dismissed. If the appeal is dismissed and it later becomes

evident, in light of the “totality of the facts and circumstances,” that there was good cause

for the defendant/appellant’s absence, the appeal should be reinstated.

       Application to this Case

       The undisputed facts in the record relevant to the motion to reinstate Ms. Tengeres’

appeal demonstrate that her absence from the status hearing was not willful or voluntary.

She had appeared for every other proceeding for which her presence was required in both

the District Court and Circuit Court. She consistently sought to contest the charges against

her and to pursue her right to appeal for a trial de novo. That trial had been originally

scheduled for March 2020 and was initially postponed for reasons unrelated to her and then

further postponed as a result of a global pandemic. Of all the participants in her case, she

had the least control of any over the schedule and no reason to expect a mandatory status

hearing at any particular time after those postponements.

       By the time that the motion to reinstate the appeal was filed, there was ample

information in the record to explain Ms. Tengeres’ absence from the status hearing: She

was unaware of the hearing as she had not received actual advance notice, she was charged

with the care of a young child and would have had difficulty finding childcare on short

notice, and she lacked ready transportation to the courthouse. Unlike the situation in

Mobuary, none of these facts was disputed by the State.

       To be sure, Ms. Tengeres had constructive notice of the status hearing under the

Maryland Rules when her counsel received the written notice from the court. But there

was no indication that she was actually aware of the hearing until “moments” before it was


                                             19
scheduled to start.15 And, by the time she was aware of the hearing, she was in no better

position to attend than the incarcerated defendants/appellants in Stone and Mobuary.16

       Finally, the status hearing that Ms. Tengeres missed did not bear on any factual or

legal issue in her case, but was simply the Circuit Court’s effort to triage all of its pending

criminal cases appropriately – which the court was satisfied to do in many cases without

the appearance of a defendant or counsel. Moreover, the notice of the hearing itself

indicated that the court was willing to entertain requests for postponement of a status

hearing under Rule 2-508 – an accommodation to be granted “as justice may require.”17




       15
          Although it was not repeated in the motion to reinstate, we also note that it was
undisputed that Ms. Tengeres’ homelessness substantially contributed to her failure to
appear for the status hearing. At the hearing, defense counsel explained that he had tried
to reach Ms. Tengeres for “probably the past two weeks” but had been unsuccessful
because “[w]e didn’t have a good number on record for a long time.” After the court
commented that perhaps it was Ms. Tengeres’ fault that defense counsel had lacked current
contact information for her, defense counsel replied that it was not Ms. Tengeres’ fault, as
she had “been homeless for a long time.”
       16
          While we do not equate a parent’s need to care for a child with incarceration, we
note that the obligation to do so is enforced not only by familial affection, but by statute.
Maryland Code, Family Law Article (“FL”), §5-701(s) (defining “neglect” to include a
parent “leaving a child unattended … under circumstances that indicate … that the child’s
health or welfare is … placed at substantial risk of harm”); FL §5-801 (person charged with
care of child less than 8 years old may not leave child confined in a building or motor
vehicle unless there is a “reliable person” at least 13 years old with the child).
       17
           Had counsel located her in advance of the hearing and obtained her signature on
the form line, her presence would have been excused. Given that the notice of the status
hearing contemplated motions to postpone the hearing under Rule 2-508, it seems quite
possible that this situation might also have been avoided had defense counsel, prior to the
date of the status hearing, advised the court and opposing counsel of his inability to locate
Ms. Tengeres and obtained a postponement of the status hearing until he could do so and
file the requisite form.



                                              20
       In light of the “totality” of undisputed “facts and circumstances” in this case, in

conjunction with the liberal construction to be accorded the “good cause” standard of Rule

7-112(f)(3), it would be an abuse of discretion for the Circuit Court to decline to reinstate

Ms. Tengeres’ appeal. Accordingly, there is no need to remand for the Circuit Court to

make that determination. Our resolution of this issue also makes it unnecessary to address

Ms. Tengeres’ argument that the status hearing process and the dismissal of her appeal

violated her due process rights under the State and federal constitutions.

                                            III

                                        Conclusion

       For the reasons set forth above, there was good cause to grant Ms. Tengeres’ motion

to reinstate her appeal. The Circuit Court abused its discretion when it failed to do so.


                    JUDGMENT OF THE CIRCUIT COURT FOR WASHINGTON COUNTY
                    REVERSED. CASE REMANDED TO THAT COURT FOR ENTRY OF AN
                    ORDER REINSTATING PETITIONER’S APPEAL. COSTS TO BE PAID
                    BY WASHINGTON COUNTY.




                                             21